DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  first force in the last line should be –first average force--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Menzinger et al. (2018/0036834).
Regarding claim 1, Menzinger discloses a method of friction welding a first component to a second component, the method comprising the steps of: rotating the first component relative to the second component about a rotation axis; and bringing the first component into contact with the second component; wherein, while the first component and the second component are in contact, a first average force is applied during a first stage (initial contact during rotation to reach the first pressure-vertical line in figure 2), of the friction welding process and a second average force is applied during a second stage of the friction welding process, wherein force applied during the second stage changes at a constant rate until the friction welding process is complete (the sloped line in figure 2); and the second average force is different from the first force (paragraphs 0009, 0027-0028, 0037, figure 2).  
Regarding claim 2, Menzinger discloses that the second average force is greater than the first average force (figure 2).  
Regarding claim 6, Menzinger discloses that the initiation and/or termination of the second stage is dependent on the position of the first component relative to the second component in a direction parallel to the rotation axis (paragraph 0015, 0028).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menzinger et al. (2018/0036834) as applied to claim 1 above, and further in view of Bray et al. (2018/0029157 from IDS).
Regarding claim 10, Menzinger does not disclose that a contact surface of at least one of the first 10component and the second component comprises a tapered region that is at least partially incorporated into the weld.  However, Bray discloses friction welding two components together with rotary friction welding wherein the first component and the second component have tapered regions.  To one skilled in the art at the time of the invention it would have been obvious to choose a shape suitable for the welding process. A change in shape is not novel.  Furthermore, Bray discloses that the tapered surface helps with cleaning of the interface and helps control rotation of the weld interface (paragraph 0088, figure 4).
Regarding claim 11, Bray does not specifically disclose that the initiation of the second stage takes place before the tapered region is fully incorporated into the weld.  However, it would have been obvious to one skilled in the art at the time of the invention that the second stage takes place before the tapered region is fully incorporated because it would consume too much workpiece material if the second stage is after the tapered region is consumed.  This would prevent the workpiece from becoming too small and any material from being unnecessarily wasted.  

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 6, 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735